Weston J.
delivered the opinion of the court.
In the construction of a deed, the entire instrument is to be ¡regarded ; and, if it may be, every word is to have effect, and none be rejected ; and it is to be so understood, if possible, that all the parts may agree together. Plow. 160, 161. These and other rules have been devised, as best adapted to give effect to the legal intention of the parties ; which is the general governing principle in the exposition of deeds and other instruments.
But for the particular description of one piece of land, in the deed of Cotton B, Brooks to James Wyllie, Jun. it would have been altogether plain and intelligible ; conveying three parcels of land in Portland, being the same which passed from James Wyllie to the grantor ; reference being made to his deed, in which each parcel is described by metes and bounds. The words of the deed in question, express three parcels or lots of land in Portland. To restrict its operation to one parcel, would be giv*474ing it an effect far short of what the words require; and it ought not therefore to receive this limited construction, if it can be avoided. Without the reference to the deed, under which the grantor held, the piece described would alone have passed ; as the deed would have furnished no data, by which the other two pieces could have been ascertained and located. But with the reference, although.but one parcel is particularly described, the other two are designated with equal certainty. Three lots are conveyed, “ bounded as follows.” From this-language, we are led to expect a description of each. The deed goes on to describe the “ first,” plainly implying, by the use of this term, that more than one piece is conveyed. The second and third are not described, as seems to have been designed in the ofltset, except by the reference before stated. It has been insisted that the words of reference are limited to the first parcel. These words, “being the same which was conveyed to me by James Wyllie, by deed, dated JLpril 9, 1807,” immediately follow the particular description of the first piece. If the deed had professed to convey but one piece, without doubt the sense would have required that they should have been thus restricted. Even then, if the deed had been drawn with precision, the words of reference should have been “ being one of the parcels,” or “being part of the same land which was conveyed to me,” &c. But when the deed distinctly states, that threejots or parcels are the subject of the conveyance, and, after describing one, refers in this manner, without qualification, to a deed in which three parcels are conveyed to the grantor by metes and bounds, the reference cannot, by any consistent construction, be restricted to one of. the parcels, to the exclusion of the other two. If the word “ same” is understood to embrace the three pieces, stated in both the deeds, all the words are operative and consistent ; if restricted to one, terms of great importance must be rejected as useless and unmeaning.
That words are tobe taken most strongly against the grantor, is an ancient principle of the common law ; the operation of which, however, is in modern times, very properly restrained, where it would not accord with the apparent intention of the *475parties. But if lie use terms, nor. sufficiently precise, the meaning of which is not to be fixed with certainty, from a view of the whole instrument, as it was incumbent, on him to have explained himself, the rule adverted to may be very properly applied. It is certainly far from being clear that only one piece was intended to be conveyed by the deed in question ; and if it were a doubtful and balanced case, this rule might justly incline the scale. But it is not necessary to invoke this principle, which is regarded with less favor than it was formerly, in aid of the more extended construction. This result best comports with the plain and ordinary meaning of the language used, reconciles the different parts of the deed, and gives effect, to all its terms.
It has been urged in argument by the counsel for the tenant, that more general words in an instrument are to be restrained by other expressions, more limited, in the same instrument. This principle is unquestionably a sound one ; and may be resorted to wherever the object, intent and design of the parties require, as they often do, this limitation. But it cannot apply in the case before us. Giving the words of reference the meaning which, from an inspection of both deeds, the sense plainly requires, the deed from Brooks is to be construed, as if the description in the deed to him had been inserted therein ; and taken both together, the second and third pieces are described as particularly as the first. Judgment on the verdict,.